Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 1 of 22




                  EXHIBIT 8
    Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 2 of 22

                                                                                                                 I' .

                                       PLEDGEANDSECURITYAGREEMENf
           PLEDGE AND SECURITY AGREEMENT (this agreement, as the same may be amended.
  restated, modified or supplemented, and in effect :from time to time in accordance with the terms hereof.
  this "Agreement"), dated as of October 26, 2010, between GARAGE MEDIA, LLC, a Connecticut
  limited liability company with a Connecticut business identification number of 0960339 and its chief
  executive office at 1 Union Place, Hartford, CT 06103 (the "Debtor''), and MACQUARIE EQUIPMENT
  FINANCE, LLC, a Delaware limited liability company (the" Secured Party'').

                                                      WITNESSETH:

          WHEREAS, pursuant to various agreements, instruments, documents, or other arrangements,
  now or hereinafter arising, or from time to ~e in effect, by Debtor in favor of Secured Party ot which
 Secured Party may be entitled to the benefit of; including such as are executed, entered into, or made by
 Debtor directly with or to Secured Party, .or of which ·secured, Party is a third-party beneficiary, or which
 may be assigned or collaterally assigned, in whole or in part, to Secured Party, including any promissory
 notes, any personal property leases, and also including any collateral agreements or other agreements
 entered into in connection with or' in furtherance of this Agreement or otherwise providing for additional
 collateral or security to Secured Party (collectively, "Furthering Agreements"), in connection with a loan,
 lease, or other financial accommodation made by Secured Party, or in connection with any other
 transaction to which Debtor is a party or otherwise bound, Debtor may become obligated to Secured Party
 (all of the foregoing, whether written or oral or electronic or otherwise established, together with this
 Agreement, are all of them, collectively, the "Obligations''); and

         WHEREAS, the Obligations include a certain Guaranty dated October 26, 2010 made by Debtor
 to Secured Party providing for Debtor's guaranty of and all obligations of Garage Media NY LLC, a New
 York limited liability company ("Subsidiary'') to Secured Party; and

         WHEREAS, it is or may be a condition precedent to the availability of any loan, lease, or other
transaction that may be entered into by Secured Party under which any Obligations may arise or exist .that
the Debtor shall have granted the security interests contemplated by this Agreement in order to secure the
payment and performance of the Obligations;

        NOW, THEREFORE, in consideration of the foregoing, and in order to induce the Secured Party
to enter into any loan, lease or other transaction that may be entered into·by Secured Party under which
any Obligations may arise or exist, the Debtor hereby agrees with the Secured Party as follows:

             Section 1.         Definitions.

                     1.1        The following terms, as used herein, have the meanings set forth below:

                         "Collateral" has the meaning assigned to that term in Section 2.

                     "Depository Account" has the meaning assigned to that term in Section 4.13.

                     "Event of Default'' means, collectively, any of the following:

                          (a)     "Default'' or "Event of Default'' or any similar event, as either of such
          terms or any comparable term is defined in the Obligations, or any breach, violation or default by
          any party other than Secured Party under the Obligations (in each case, after the giving of notice


                                                      Page I of20
Y:lnmk\aa\10063939.DOC
80068939.4
    Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 3 of 22




              provided for in the Obligations and the expiration of any grace or cure period provided for in the
              Obligations (or grace periods expressly provided for therein);

                               (b)      Debtor's failure to pay any amount due under the Obligations continues
              for 10 days after notice (or such longer period as may be expressly provided in the Obligations);

                              (c)     Debtor's failure to observe any provision of the Obligations (other than
             the a payment provision) continues for 30 days after notice or, if the failure of a nature that it
             cannot be cured within such period, Debtor fails diligently to pursue a cure and actually cure the
             failure within 60 days after such notice, or, in either case, such longer period as may be expressly
             provided in the Obligations;

                            (d)      A representation or warranty or statement made by Debtor in this
             Agreement or in the other Obligations is incorrect in any material respect when made;

                              (e)      The Collateral is levied against, seized, or attached;

                               (f)     Any administrator, examiner, administrative receiver, compulsory
             manager, trustee, or liquidator of Debtor (or any similar person contemplated by the laws of the
             United States of America or other applicable laws) is appointed, elected, nominated, or otherwise
             instituted with respect to Debtor or its assets,. or Debtor makes or seeks an assignment for the
             benefit of creditors or any arrangement or composition with its creditors, or becomes insolvent, or
             commits any act of bankruptcy, or is the subject of a petition or proceeding under any bankruptcy,
             reorganization, arrangement of debts, insolvency, or receivership law, or Debtor seeks to
             effectuate a bulk sale of its inventory, equipment, or assets, or any action is taken with a view to
             Debtor's termination or the termination of its business, and, if any of the foregoing events is
             involuntary, it continues for 60 days; and

                               (g)      any guarantor of any Obligations dies or is the subject of an event of the
             types listed in clause (t) or breaches or defaults under or violates the guaranty.

                 "Federal Registration Collateral" means Collateral with respect to which liens may be
registered, recorded or filed under, or notice thereof given under, any federal statute or regulation.

                 "Intellectual Property" means, collectively, all copyrights, patents, or trademarks, and all
registrations and applications for any of the foregoing, and all renewals, extensions and continuations of
any of the foregoing, and all goodwill attributable to any of the foregoing.

                  "Security Deposit" means, (a) at such time as Secured Party is required to make its final
payment for a certain GKD Mediamesb display advertisiµg installation (to be located at the Port
Authority Bus Terminal, 625 8th Avenue, New York, NY (near Tiines Square) and to be leased by
Secured Party to Subsidiary) to A2a and/or the Manufacturer or Manufacturer's affiliate, as provided in
written agreements executed by Secured Party, the sum of $1,050,000 (which amount shall be initially
funded by Secured Party's crediting Debtor with such amount at such time and Secured Party agrees to
execute such written confirmation of the credit and funding as Debtor may reasonably request), and (b) at
all other times, $0. The Security Deposit shall bear no interest and need not be segregated from Lessor's
general assets. The Security Deposit shall not be considered an advance payment of rental or other
Obligations or a measure of Lessor's damages in case of default under the Obligations or this Agreement
or as conditioning, limiting. or affecting any other Collateral. Secured Party may from time to time,
without prejudice to any other remedy, use the Security Deposit to the extent necessary to make good any
payment arrearages or to satisfy any other covenant or obligation of Secured Party hereunder and
                                                    Page 2 of20
Y:lnmlt\ag\10068939J)QC
80068939.4
    Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 4 of 22




  following any such application of Security Deposit, Debtor shall pay to Secured Party on demand the
  amount so applied in order to restore the Security Deposit to the amo\lDt that would have been in the
  possession of Secured Party had no such application been made. If Secured.Party transfers its interest in
  the Obligations to an assignee who assumes Secured Party's obligations under this Agreement, Secured
  Party may assign the Security Deposit to the transferee and thereafter shall have no further liability for the
  return of the Security Deposit. Upon satisfaction in full of all Obligations and all commitments of
  Secured Party which may result in further Obligations, Secured Party shall pay over to Debtor, on
  demand, the Security Deposit to the extent not applied.

                    "Security Interests" means the security interests granted or provided for pursuant to
  Section 2 hereof: as well as all other security interests created, assigned or provided as additional security
  for the Obligations pursuant to the provisions of this Agreement or any Further Agreements.

                 "UCC" means the Uniform Commercial Code as from time to time enacted and in effect
  in New York or any other applicable jurisdiction.

                  1.2     Other Definition Provisions. References to "Sections" shall be to Sections of this
 Agreement unless otherwise specifically provided. For purposes hereof, "including" is not limiting and
 "or'' is not exclusive and the term "lien" includes every sort of claim or encumbrance. All capitalized
 terms defined in the UCC and not otherwise defined herein shall have the respective meanings provided
 for by the UCC. Any of the terms defined in Section 1.1 may, unless the context otherwise requires, be
 used in the singular or the plural depending on the reference. All references to statutes and related
 regulations shall include any amendments of same and any successor statutes and regulations.

          Section 2.        Grant of Security Interests. To secure the payment and performance of the
 Obligations, the Debtor hereby grants to the Secured Party, a lien on, security interest in and right of set-
 off against any and all right, title and interest in and to any and all property and interests in property of the
 Debtor, whether now owned or existing or hereafter created, acquired or arising, including all of the
 following properties and interests in properties, whether now owned or hereafter created, acquired or
 arising (all being collectively referred to herein as the "Collateral"):

                             {a)      Accounts;

                             (b)      Chattel Paper;

                              (c)      Commercial Tort Claims, including without limitation those Commercial
             Tort Claims in which the Debtor has any interest (and Debtor will immediately notify Secured
             Party in writing ifit has or as and when it obtains any such interest);

                             (d)      Deposit Accounts, all cash, and other property deposited therein or
             otherwise credited thereto from time to time and other monies and property in the possession or
             under the control of the Secured Party or any affiliate, representative, agent or correspondent of
             the Secured Party;

                             (e)     Documents;

                             (f)     General Intangibles, including without limitation any and all Intellectual
           Property;

                          (g)    Goods, including without limitation any and all Inventory, any and all
           Equipment and any and all Fixtures;
                                                   Page3 of20
Y:lru:nklag\80068939.DOC
80068939:4
    Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 5 of 22




                              (h)      Instruments;

                             (i)       Investment Property;

                             (j)       Letter-of-Credit Rights;

                             (k)       Supporting Obligations;

                             (1)       Any and all other personal property and interests in property whether or
             not subject to the UCC;

                              (m)     Any and all books and records, in whatever form or medium, that at any
             time evidence or contain information relating to any of the foregoing properties or interests in
             properties or are otherwise necessary or helpful in the collection thereof or realization thereon;

                              (n)     All Accessions and additions to, and substitutions and replacements of,
             any and all of the foregoing; and

                             (o)      (i)      all of the stock, shares, membership interests, partnership
           interests and other equity ownership interests in Subsidiary now or hereafter held by Debtor
           (collectively, the "Ownership Interests") and all of Debtor's rights to participate in the
           management of Subsidiary, all rights, privileges, authority and powers of Debtor as owner or
           holder of its Ownership Interests in Subsidiary, including, but not limited to, all contract rights,
           general intangibles, accounts and payment intangibles related thereto, all rights, privileges,
           authority and powers relating to the economic interests of Debtor as owner or holder or its
           Ownership Interests in Subsidiary, including, without limitation, all inve.,tment property, contract
           rights, general intangioles, accounts and payment intangibles related thereto, all options and
           warrants of Debtor for the purchase of any Ownership Interest in Subsidiary, all documents and
           certificates representing or evidencing the Debtor's Ownership Interests in Subsidiary, all of
           Debtor's right, title and interest to receive payments of principal and interest on any loans and/or
           other extensions of credit made by Debtor to Subsidiary, and any other right, title, interest,
           privilege, authority and power of Debtor in or relating to Subsidiary, all whether existing or
           hereafter arising, and whether arising under any operating agreement, shareholders' agreement,
          partnership agreement or other agreement, or any bylaws, certificate of formation, articles of
           organization or other organization or governing documents of Subsidiary (as the same may be
          amended, modified or restated from time to time) or otherwise, or at Jaw or in equity and all
          books and records of Debtor pertaining to any of the foregoing and all options, warrants,
          distributions, investment property, cash, instruments and other rights and options from time to
          time received, receivable or otherwise distributed in respect of or in exchange for any or all of
          such interests, and Debtor shall promptly thereafter deliver to Secured Party a certificate• duly
          executed by Debtor describing such percentage interests, options or warrants and certifying that
          the same have been duly pledged hereunder; {il) all rights to receive cash distributions, profits,
          losses and capital distributions (including, but not limited to, distributions in kind and liquidating
          dividends and distributions) and any other rights and property interests related to the Ownership
          Interests; and (iii) all other securities, instruments or property (including cash) paid or distributed
          in respect of or in exchange for the Ownership Interests, whether or not as part of or by way of
          spin-off, merger, consolidation, dissolution; reclassification, combination or exchange of stock
          (or other Ownership Interests), asset sales, or similar rearrangement or reorganization or
          otherwise;


                                                   Page4 of20
Y:\nmk\ag\80068939 .DOC
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 6 of 22




                              (p)    All Proceeds and products of the foregoing, and all insurance pertaining
             to the foregoing and proceeds thereof; and

                             (q)     the Security Deposit.

         Section 3.       Rcmresentations and Warranties.       The Debtor represents and warrants to the
  Secured Party as follows:

                   3.1      Binding Obligation; Perfection. This Agreement constitutes a valid and binding
 obligation of the Debtor, enforceable against it in accordance with its terms, except as enforcement may
 be limited by bankruptcy, insolvency, or similar laws relating to the enforcement of creditors' rights
 generally and by general equifable principles. The Secured Party has a valid and perfected first priority
 security interest j.n the Collateral, securing the payment of the Obligations, and such Security Interests are
 entitled to all of the rights, priorities and benefits afforded by the UCC or other applicable law as enacted
 in any relevant jurisdiction which relates to perfected security interests.

                   3.2    Qrganizational Information. This Agreement sets forth (i) the full, correct and
 current name of the Debtor, including as to all punctuation, as its appears in the Debtor's Organizational
 Documents, (ii) any names of the Debtor other than the Debtor's current name, as set forth on the
 Debtor's Organizational Documents during the 5-year period preceding the date of this Agreement,
 (iii) the Debtor's type of organization, (iv) the Debtor's jurisdiction of organization and (v) the Debtor's
 organizational identification number (except where the Debtor's jurisdiction of organization does not
 assign organizational numbers).

                  3.3     Collateral Locations.    This Agreement and any written documentation
 establishing the Obligations and provided to Secured Party sets forth all addresses at which any Collateral
 is located. and Debtor's chief executive office.

                   3.4      Existing Liens. Except for the liens of governmental taxing authorities for taxes
which are not delinquent and any liens established by this Agreement or any Further Agreements or any
other written Obligations ("Permitted Liens''), Debtor owns the CoUateral, and will own all after-acquired
Collateral, free and clear of any lien. No effective financing statement or other form of lien notice
covering all or any part of the Collateral is on file in any recording office, except for those in favor of
Secured Party. Debtor has not heretofore transferred, pledged, assigned or otherwise encumbered any of
its rights in or to the Collateral.

                  3.5     Governmental Authorizations: Consents; Federal Registration Collateral. No
authorization, approval- or other action by, and. no notice to or filing with, any domestic or foreign
governmental authority or regulatory body or consent of any other Person is required for (i) the grant by
the Debtor of the Security Interests granted hereby or for the execution, delivery or performance of this
Agreement by the Deotor; or (ii) th_e exercise by the Secured Party of its rights and remedies hereunder
(except as may have been accomplished by or at the direction the Debtor or the Secured Party). None of
the Collateral is Federal Registration Collateral. Except for (a) the filing of UCC financing statements
with the Secretary of State of the Debtor's jurisdiction of organization and (b) the filing of any necessary
registrations, recordations or notices, as applicable, in respect of any Federal Registration Collateral, no
authorization, approval or other action by, and no notice to or filing with, any domestic or foreign
governmental authority or regulatory body or consent of any other Person is required for the perfection of
the Security Interests granted hereby and pursuantto any other Obligations.




                                                 Page 5 of20
Y:lnmk\ag\80068939.DOC
80068939.4
    Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 7 of 22




                   3 .6    Accounts. Each Account constitutes, and each hereafter arising Account will
  constitute, the legally valid and binding obligation of the applicable Account Debtor. The amount
  represented by the Debtor to the Secured Party as owing by each Account Debtor, and the amount set
  forth on any invoice pertaining to any Account, is, or will be, the correct amount actually and
  unconditionally owing, except for normal cash discounts and allowances where applicable. No Account
  Debtor has, or will have, any defense, set-off, claim or counterclaim against the Debtor that can be
  asserted against the Secured Party, whether in any proceeding to enforce the Secured Party's rights in the
  Collateral or otherwise except defenses, setoffs, claims or counterclaims to an Account that are not, in the
  aggregate, material to the value of the Account. None of the Accounts is, nor will any hereafter-arising
  Account be, evidenced by a promissory note or other Instrument other than a check.

                 3. 7    Inyento[Y.    Debtor will not own or possess any Inventory without the prior
 written consent of Secured Party.

                  3.8      Intellectual Property. All Intellectual Property owned by the Debtor is valid,
 subsisting and enforceable and all filings necessary to maintain the effectiveness of such registrations
 have been made. The Debtor is the sole and exclusive owner of the entire and unencumbered right, title
 and interest in and to all Intellectual Property purported to be owned by the Debtor, free and clear of any
 liens, including without limitation licenses and covenants by the Debtor not to sue third persons. The
 Debtor does not have notice of any suits or actions commenced or threatened with reference to any
 Intellectual Property. The execution, delivery and performance of this Agreement by the Debtor will not
 violate or cause a default under any Intellectual Property or any agreement in connection therewith.

                   3.9     Certain Collateral Disclosures. Debtor has no ownership interest in any Chattel
 Paper, Letter-of-Credit Rights, Commercial Tort Claims, Documents, Equipment covered by any
 certificate of title, Federal Registration Collateral, or Securities Accounts, Electronic Chattel Paper,
 Investment Property, or Letter-of-Credit Rights.

                3.10 Control Arrangement§. Except for Control arising by operation of law in favor of
banks and securities intermediaries having custody over Deposit Accounts (to the extent permitted under
any applicable Deposit Account Control Agreement to which Secured Party is a party), no Person other
than Secured Party has Control of any Deposit Accounts.

                 3.11 Accurate Infonnation. All infonnation heretofore, herein or hereafter supplied to
the Secured Party by or on behalf of the Debtor with respect to the Collateral is and will be accurate and
complete in all material respects.

                 3.12 Subsidiazy. Subsidiary is a wholly owned subsidiary of Debtor. None of the
Ownership Interests are in certificated form. · Debtor is not prohibited under any agreement with any other
person or entity, or under any judgment or decree, from the execution and delivery of this Agreement or
the performance or discharge of the obligations, duties,. covenants, agreements, and liabilities contained in
this Agreement. As of the- date hereof, the operating agreement or limited liability agreement of the
Subsidiary has been amended to include the provisions set forth in EXHBIT A hereto regarding certain
rights of Secured Party in respect of this Agreement (or the substantial equivalent thereof as is acceptable
to Security Party in its sole discretion), and Debtor has provided Secured Party with a true, complete, and
current copy of such agreement(s).

                3.13 Survival of Representations and Warranties. All representations and warranties
of the Debtor contained in this Agreement shall survive the execution and delivery of this Agreement.


                                               Page 6 of20
Y:IJ!mk\ag\10068939.DOC
80068939.4
    Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 8 of 22




              Section 4.      Covenants and Further Assurances.

                   4.1      Name or Entity Changes.          The Debtor shall not change its name, type of
  organization or jurisdiction of organization.

                    4.2    Accounts. Debtor shall collect the Accounts in accordance with the Obligations.
  In connection with such collections, the Debtor may take (and, at the Secured Party's direction during the
  continuance of any Event of Default, shall. take) such action as the Debtor or the Secured Party may deem
  necessary or advisable to enforce collection of the Accounts. The Secured Party shall have the right at
  any time after the occurrence and during the continuance of an Event of Default to: (i) notify the Account
  Debtor under any Accounts (or any other Person .obligated thereon) of the lien granted upon such
 Accounts in favor of the Secured Party and to direct such Account Debtors and other Persons to make
 payment of all amounts due or to become due or otherwi~e render performance directly to or as instructed
 by the Secured Party; (ii) exercise the rights of the Debtor with respect to .the obligation of the Account
 Debtor to make payment or otherwise render performance to the Debtor and with respect to any property
 that secures the obligations of the Account Debtor or any other Person obligated on the Collateral; and
 (iii) adjust, settle or compromise the amount or payment of such Accounts. If Debtor receives any
 proceeds or other amounts with respect to the Accounts, all such amounts and Proceeds received by the
 Debtor shall be received in trust for the benefit of the Secured Party, shall not be commingled with any
 other funds of the Debtor not subject to the Security Interests .or in which any Person other than Debtor
 and Secured Party have any right, title, or interest and shall ,be forthwith paid over to the-Secured Party in
 the same form as so received (with any necessary endorsement) to be held in any Deposit Account
 pursuant to Section 4.13 and applied pursuant to the terms of the Obligations. The Debtor shall not
 adjust, settle or compromise the amount or payment of any Account, or release wholly or partly any
 Account Debtor, or allow any credit or discount thereon (other than credits and discounts in the ordinary
 course of business and in amounts which are not material to the Debtor) without the prior written consent
 of the Secured Party.

                 4.3     Intellectual Property. To the extent Debtor owns any Intellectual Property or
hereafter acquires any Intellectual Property:

                             (a)      The Debtor shall concurrently herewith deliver to the Secured Party each
             Further Agreement and all other documents, instruments and other items as may be necessary for         ·.
             the Secured Party to file such agreements with the U.S. Copyright Office and/or the U.S. Patent
             and Trademark Office, as applicable.

                            (b)     In the event the Debtor acquires or becomes entitled .to any new or
           additional Federal Registration Collateral consisting of Intellectual Property, or rights thereto, the
           Debtor shall give to the Secured Party prompt written notice thereof, and shall amend (a.µd hereby
           so authorizes the Secured Party to amend) the schedules to the respective security agreements or
           enter into new or additional security agreements to include any such new or additional Intellectual
           Property.

                           (c)     The Debtor shall: (i) diligently prosecute any Intellectual Property
          application at any time pending; {ii) make application for registration or issuance of all new or
          additional Intellectual Property as reasonably deemed appropriate by the Debtor; (iii) preserve
          and maintain all rights in the Intellectual Property; and (iv) use commercially reasonable efforts
          to obtain any consents, waivers or agreements necessary to enable the Secured Party to exercise
          its remedies with respect any and all Intellectual Property.


                                                  Page 7 of20
Y:\nmltlag\80068939.DOC
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 9 of 22




                               (d)     The Debtor shall not abandon any material right to file an Intellectual
             Property application nor shall the Debtor abandon any material pending Intellectual Property
             application, or registered Intellectual Property.

                               (e)     The Debtor shall not sell or assign its interest in, or grant any license
             under, any Intellectual Property or enter into any other agreement with respect to any Intellectual
             Property, and the Debtor further agrees that it shall not take any action or permit any action to be
             taken by others subject to its control, including licensees, or fail to take any action which would
             affect the validity or enforcement of the rights granted to the Secured Party under this Agreement.

                              (t)      The Debtor hereby assigns, transfers and conveys to the Secured Party all
             Intellectual Property owned or used by the Debtor to the ~tent necessary to enable the Secured
             Party; effective upon the occurrence of any Event of Default, to realize on the Collateral and any
             successor or assign to enjoy the benefits of the Collateral. This right and assignment shall inure
             to the benefit ·of the Secured Party and its successors, assigns and transferees, whether by
             voluntary conveyance, operation of law, assignment, transfer, foreclosure, deed in lieu of
             foreclosure or otherwise. Such right and assignment is granted free of charge, without
             requirement that any monetary payment whatsoever including, without limitation, any royalty or
             license fee, be made to the Debtor or any other Person by the Secured Party or any other Person.

                  4.4     ~ - No Collateral shall at any time be in the possession or control of any
 warehouse, consignee, bailee or any of the Debtor's agents or processors without prior written notice to
 the Secured Party and the receipt by the Secured Party, if the Secured Party has so requested, of
 warehouse receipts or bailee lien waivers (as applicable) satisfactory to the Secured Party prior to the
 commencement of such possession or control. The Debtor shall, upon the request of the Secured Party,
 notify any such warehouse, consignee, bailee, agent or processor of the Security Interests, shall instruct
 such. Person to hold all such Collateral for the Secured Party's account subject to the Secured Party's
 instructions and shall obtain an acknowledgement from such Person that such Person holds the Collateral
 for the Secured Party's benefit.

                  4.5     Chattel Paper and Instruments. The Debtor shall deliver to the Secured Party all
Tangible Chattel Paper and all Instruments duly endorsed and accompanied by duly executed instruments
of transfer or assignment, all in form and substance satisfactory to the Secured Party. The Debtor shall
provide the Secured Party with Control of all Electronic Chattel Paper by having the Secured Party
identified as the assignee of the Records pertaining to the single authoritative copy thereof and otherwise
complying with the applicable elements of Control set forth in the UCC. The Debtor also shall deliver to
the Secured Party all security agreements securing any Chattel Paper and securing any Instruments. The
Debtor• will mark conspicuously all Chattel Paper and all Instruments with a legend, in form and
substance satisfactory to the Secured Party, indicating that such Chattel Paper and such Instruments are
subject to the Security Interests.

                 4.6    Letters of Credit. The Debtor shall deliver to the Secured Party all Letters of
Credit duly endorsed and accompanied by duly executed instruments of transfer or assignment, all in form
and substance satisfactory to the Secured Party. The Debtor also shall deliver to the Secured Party all
security agreements securing any Letters of Credit. The Debtor shall take any and all actions as may be
necessary or desirable, or that the Secured Party may request, from time to time, to cause the Secured
Party to obtain exclusive Control of any Letter-of-Credit Rights owned by the Debtor in a manner
acceptable to the Secured Party.

                4. 7   Equipment Subject to the provisions of any of the other Obligations as they may
relate to any Equipment, Debtor shall cause all Equipment to be maintained and preserved in the same
                                             Page 8 of20
Y:\nmklag\S006S939.00C
80068939.4
  Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 10 of 22




  condition, repair and in working order as when new, ordinary wear and tear excepted, and shall promptly
  make or cause to be made all repairs,. replacements and other improvements in connection therewith that
  are necessary or desirable to such end. Upon request of the Secured Party, the Debtor shall promptly
  deliver to the Secured Party any and a11 certificates of titJe, applications for title or similar evidence of
  ownership of all Equipment and shall cause the Secured Party to be named as lienholder on any such
  certificate of title or other evidence of ownership. The Debtor shall promptly inform the Secured Party of
  any deletions from the Equipment (other than as permitted by the Obligations.

                   4.8     Investment Property. The Debtor shall take any and all actions as may be
  necessary or desirable, or that the Secured Party may request from time to time, to (i) cause the Secured
  Party to obtain exclusive Control of any Investment Property owned by the Debtor in a manner acceptable
  to the Secured Party and (ii) obtain from any issuers of Investment Property and such other Persons, for
  the benefit· of the Secured Party, written confirmation of the Secured Party's Control over such
  Investment Property upon terms and conditions acceptable to the Secured Party.

                  4.9     General Intangibles. The Debtor shall use commercially reasonable efforts to
 obtain any consents, waivers or agreements necessary to enable the Secured Party to exercise remedies
 hereunder and under the other Obligations with respect to any of the Debtor's rights under any General
 Intangibles, including the Debtor's rights as a licensee of Software.

                  4.10 Commercial Tort Claims. The Debtor shall promptly advise the Secured Party
 upon the Debtor becoming aware that it has any interest in Commercial Tort Claims. With respect to any
 Commercial Tort Claim in which the Debtor has any interest, the Debtor shall execute and deliver such
 documents as may be necessary or desirable, or that the Secured Party may request, to create, perfect and
 protect the Secured Party's security interest in such Commercial Tort Claim.

                   4.11 Tm!! agg Claims. The Debtor shall pay when due all property and other taxes,
 assessments and governmental charges imposed upon, and all claims against, the Collateral (including
 claims for labor, materials and supplies); provided that no such tax, assessment or charge need be paid to
 the extent the same is being contested in good faith, after written notice to Secured Party, if Debtor is
 permitted to contest accordance with applicable law and the requirements of any of the Obligations other
 than this Agreement) and, in all events, without risk of loss or forfeiture or material impairment of the
 ColJateraJ or the use thereof.

                     4.12     Collateral Generally.

                               (a)    The Debtor hereby authorizes the Secured Party to file one or more
             financing or continuation statements, and amendments thereto (or similar documents required by
             any laws of any applicable jurisdiction), relating to all or any part of the Collateral without the
             signature of the Debtor (or with or without being signed by Secured Party as Debtor's attomey-
             in-fact to the extent Debtor's signature is required under the laws of any applicable jurisdiction),
             which financing statements may describe the Collateral as "all assets" or "all personal property"
             or words oflike import.

                          (b)       The Debtor will furnish to the Secured Party, from time to time upon
          request, statements and schedules further identifying, updating, and describing the Collateral and
          such other information, reports and evidence concerning the ColJateraJ as the Secured Party may
          reasonably request, aJl in reasonable detail.



                                                      Page 9 of20
Y:lnmk\ag\80068939.00C
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 11 of 22




                              (c)    The Debtor shall not use or pennit any Collateral to be used unlawfully
              or in violation of any provision of applicable law or agreement, including or any policy of
              insurance covering any of the Collateral.

                              (d)      Subject to the next sentence, the Debtor shall keep the Collateral ( other
              than Collateral in the possession of the Secured Party, cash on deposit in permitted Deposit
              Accounts and investments in permitted Securities Accounts) at the locations maintained by the
              Debtor and set forth in the Obligations. The Debtor shall give the Secured Party not less than
              thirty (30) days' prior written notice of any change in the Debtor's chief executive office and
             principal place of business or of any new location of business or any new location for any of the
             Collateral. With respect to any new location (which in any event shall be within the continental
             United States), the Debtor shall execute and deliver such instruments, documents and notices and
             talce such actions as may be necessary or desirable, or that the Secured Party may request, to
             create, perfect and protect the Security Interests.

                             (e)     The Debtor shall keep full and accurate books and records relating to the
             Collateral and shall stamp or otherwise mark such books and records in such manner as the
             Secured Party may reasonably request indicating that the Collateral is subject to the Security
             Interests.

                               (f)     Except as otherwise expressly permitted under the other Obligations
             besides this Agreement, the Debtor shall not (i) sell, assign (by operation of law or otherwise) or
             otherwise dispose of, or grant any option with respect to, any of the Collateral, except that the
             Debtor may sell pennitted Inventory to buyers in the ordinary course of business ; or (ii) create or
             suffer to exist any lien upon or with respect to any of the Collateral to secure indebtedness of the
             Debtor or any other Person except for Permitted Liens.

                              (g)     Beyond the safe custody thereof, the Debtor agrees that the Secured
             Party shall have no duties concerning the custody and preservation of any Collateral in its
             possession (or in the possession of any agent or bailee) or with respect to any income thereon or
             the preservation of rights against prior parties or any other rights pertaining· thereto. The Secured
             Party shall be deemed to have exercised reasonable care· in the custody and preservation of the
             Collateral in its possession if the Collateral is accorded.treatment substantially equal to that which
             it accords its own property. The Secured Party shall not be liable or responsible for any loss or
             damage to any of the Collateral, or for any diminution in the value thereof, by reason of the act or
             omission of any warehouseman, carrier, forwarding agency, consignee or other agent or bailee
             selected by the Secured Party in good faith.

                             (h)      The Debtor shall do nothing to impair the rights of the Secured Party in
            the Collateral. The Debtor shall at all times maintain insurance with, respect to the Collateral in
            compliance with the requirements of the Obligations. The Debtor assumes all liability and
            responsibility in connection with the Collateral acquired by it, and the liability of the Debtor to
            pay the Obligations shall in no way be affected or diminished by reason of the fact that such
            Collateral may be lost, stolen, damaged, or for any reason whatsoever unavailable to the Debtor.

                             (i)    The Secured Party agrees that upon satisfaction in full of all Obligations
           and all commitments of Secured Party which may result in further Obligations, the Security
           Interests shall terminate and all rights to the Collateral shall revert to the Debtor. The Secured
           Party further agrees that upon such termination of the Security Interests or release of any
           Collateral, Secured Party shall, at the expense of the Debtor, execute and deliver to the Debtor

                                                    Page IO of20
Y:l.omltlag\110068939.DOC
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 12 of 22




              such documents as the Debtor shall reasonably request to evidence the termination of the Security
              Interests or the release of such Collateral, as the case may be.

                    4.13 Ban1c Accounts; Collection of Accounts and Payment§. Upon request by the
   Secured Party, the Debtor agrees to enter into a deposit account control agreement ("Deposit Account
   Control Agreement"), in a fonn specified by the Secured Party, with each financial institution with which
  the Debtor maintains from time to time any Deposit Account. The Debtor shall not maintain or establish
  any Deposit Account with any financial institution unless on the date of this Agreement or prior to such
  establishment the Secured Party and the Debtor shall have entered into a Deposit Account Control
  Agreement with such financial institution, or unless the Secured Party shall have waived such
  requirement in writing. Each Deposit Account Control Agreement shall provide, among other things, that
  the financial institution maintaining the Deposit Account will waive certain .tjghts ofsetoffand will, from
  and after receipt by such financial institution of written notice from the Secured Party t,bat an Event of
  Default has occurred and is continuing, transfer all amounts held by such financial institution on behalfof
  the Debtor, as the Secured Party may direct and, in general, not permit the disbursement of funds except
  as provided therein or as Secured Party may direct
                   Upon request by the Secured Party, the Debtor agrees to establish lock-box and blocked
 accounts (collectively, "Blocked Accounts") in the Debtor's name with such banks as are acceptable to
 the Secured Party ("Collecting Banks"), subject to irrevocable instructions in a form specified by the
 Secured Party, to which Account Debtors shall directly remit all payments on Accounts and in .which the
 Debtor will immediately deposit all cash payments for Inventory or other cash payments constituting
 proceeds of Collateral in the identical form in which such payment was made, whether by cash or check.
 In addition, the Secured Party may establish one or more depository accounts at each Collecting Banlc or
 at a centrally located bank in the name of the Secured Party or the Debtor as customer (collectively, the
 "Depository Account"). The Debtor shall cause each Collecting Bank, .pursuant to an agreement in form
 and substance satisfactory to the Secured Party, to cause all a.mounts held or deposited in the Blocked
 Accounts held by such Collecting Bank to be transferred to the Depository Account on a daily basis.

                   Subject to the foregoing, the Debtor hereby agrees that all payments received by th~
 Secured Party whether by cash, check, wire transfer or any other instrument, made to such Blocked
Accounts or otherwise received by the Secured Party and whether on the Accounts or as proceeds of other
Collateral or otherwise will be the sole and exclusive property of the Secured Party. The Debtor, and any
of its Affiliates, employees, agents and other Persons acting for or in concert with the Debtor shalJ, acting
as trustee for Secured Party, receive, as the sole and exclusive property of the Secured Party, any moneys,
checks, notes, drafts or other payments relating to and/or constituting proceeds of Accounts or other
Collateral which come into the possession or under the control of the Debtor or any Affiliates or
employees, agents, or other Persons acting for or in concert with the Debtor, and immediately upon
receipt thereof, the Debtor or such Persons shall deposit the same or cause the same to be deposited in
kind; in a Blocked Account

                 4.14 Federal Compliance. The Debtor shall promptly notify the Secured Party in
writing upon acquiring any interest in Federal Registration Collateral. The Debtor shall take such steps as
may be necessary or desirable, or that the Secured Party may request, in order to perfect any Security
Interests in Federal Registration Collateral. The Debtor shall promptly notify the Secured Party in writing
of any Collateral which constitutes a claim against the United States government or any instrumentality or
agency thereof, the assignment of which claim is restricted by federal law. Upon the request of the
Secured Party, the Debtor shall take such steps as may be necessary or desirable, or that the Secured Party
may request, to comply with any applicable federal assignment of claims laws and other comparable laws.
The Debtor shall not produce any Inventory in violation of any provision of the Fair Labor Standards Act
of 1938, or in violation of any other Jaw.
                                                 Page 11 of20
y :\o.mk\ag\8 006&939.00C
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 13 of 22




                 ~.15 Debtor Remains Liable. Anything herein to the contrary notwithstanding: (i) the
  Debtor sbalfr~~      .
                         liable under the contracts and agreements included in the Collateral to the extent
                                                                                                          .
                                                                                                            set
  forth therein and shall perfonn all of its duties and obligations thereunder to the same extent as if this
  Agreement had not been executed; (ii) the exercise by the Secured Party of any of the rights hereunder
  shall not release the Debtor from any of its duties or obligations under the contracts and agreements
  included in the Collateral; (iii) the Secured Party shall have no obligation or liability under the contracts
  and agreements included in the Collateral by reason of this Agreement, nor shall the Secured Party be
  obligated to perform any of the obligations or duties of the Debtor thereunder or to take any action to
  collect or enforce any claim for payment assigned hereunder; and (iv) the Secured Party shall have no
  liability in contract or tort for the Debtor's acts or omissions.

                  4.16 Other Documents and Actions. The Debtor shall, from time to time, at its
  expense, promptly execute and deliver all. further instruments, documents and notices and take all further
 action that may be necessary or desirable, or that the Secured Party may request, in order.to create, perfect
 and protect any Security Interests, or to enable the Secured Party to exercise and enforce its rights and
 remedies hereunder or under any other Obligations with respect to any Collateral. Without limiting the
 generality of the foregoing, the Debtor shall: (i) at any reasonable time, upon demand by the Secured
 Party, exhibit the Collateral to allow inspection of the Collateral by the Secured Party or Persons
 designated by the SeCW'Cd Party and to examine and make copies of the records of the Debtor related
 thereto, and to discuss· the Collateral and the records of the Debtor with respect thereto with, and to be
 advised as to the same by, the Debtor's officers and employees and, after the occurrence and during the
 continuance ofan Event of Default, with any other Person· which is or may be obligated with respect to
 any Collateral; and (ii) upon the Secured Party's request, appear in and defend any action or proceeding
 that may affect the Debtor's title to or the Secured Party's security interest in the Collateral.

                   4.17 Registration of Pledge in Books of Subsidiary: Application of Proceeds. Debtor
 hereby authorizes and directs Subsidiary to register·Debtor's pledge to Secured Party of the Collateral on
 the books of Subsidiary and, following written notice to do so by Secured Party after the occurrence of an
 Event of Default, to make direct payment to Secured Party of any amounts due or to become due to
 Debtor with respect to the Collateral. Any moneys received by Secured Party shall be applied to the
 Obligations in such order and manner of application as Secured Party may from time to time determine in
 its sole discretion.

                  4.18 Rights of Debtor in the Collateral. Debtor may not take any action which would
require the approval of any holder of the Ownership Interests without first obtaining the approval of
Secured Party. Until· any Event of Default occurs, Debtor shall· be entitled to exercise all voting rights
(except as set forth in the prior sentence) and to receive all dividends and other distributions that may be
paid on any Collateral and that are not otherwise prohibited under the Obligations. Any cash dividend or
distribution payable in respect of the Collateral that is, in whole or in part, a return of capital or that is
made in violation of this Agreement or the obligations shall. be received by .Debtor. in trust for Secured
Party, shall be paid immediately to Secured Party and shall be retained by Secured Party as part of the
Collateral. Upon the occurrence and during the continuation of an Event of Default, Debtor shall, at the
written direction.of Secured Party, immediately send a written notice to Subsidiary instructing Subsidiary,
and shall cause Subsidiary, to remit all cash and other distributions payable with respect to the Ownership
Interests (until such time as Secured Party notifies Debtor that such Event of Default bas ceased to exist)
directly to Secured Party. Nothing contained in this paragraph shall be deemed to permit the payment of
any sum or the making of any distribution which is prohibited under the Obligations.

                     4.19   Debtor further covenants and agrees as follows:


                                                 Page 12 of20
Y,lnmklag\8006/1939.DOC
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 14 of 22




                              (a)     To deliver immediately to Secured Party, any certificates that may be
             issued following the date of this Agreement representing the Ownership Interests or other
             Collateral, and to execute and deliver to Secured Party one or more transfer powers substantially
             in the form of EXHIBIT B attached hereto or otherwise in form and content satisfactory to
             Secured Party, pursuant to which Debtor assigns, in blank, all Ownership Interests and other
             Collateral (the "Transfer Powers"), which such Transfer Powers shall be held by Secured Party as
             part of the Collateral;

                             (b)      Not to receive any dividend or distribution or other benefit with respect
             to Subsidiary, and not to vote, consent, waive or ratify any action taken, that would violate or be
             inconsistent with any of the terms and provisions of this Agreement, or the Obligations or that
             would materially impair the position or interest of Secured Party in the Collateral or dilute the
             Ownership Interests pledged to Secured Party under this Agreement;

                             (c)    That Debtor consents to the admission of Secured Party (and its assigns
             or designee) as a member, partner or stockholder of Subsidiary upon Secured Party's acquisition
             of any of the Ownership Interests; and

                              (d)     Debtor shall not take any action to cause any equity interest of the
             Collateral to be or become a "security" within the meaning of, or to be governed by, Article 8
             (Investment Securities) of the UCC, and shall not cause the Subsidiary to "opt in" or to take any
             other action seeking to establish any equity interest of the Collateral as a "security" or to become
             certificated.

             Section 5.      Remedial Provisions.

                              (a)     Upon the occurrence and during the continuance of an Event of Default,
             the Secured Party or its attorneys shall have the right without notice or demand or legal process
             (unless the same shall be required by applicable law), personally, or by an agent, (i) to enter upon,
            occupy and use any premises owned or leased by the Debtor or where the Collateral is located (or
            is believed to be located) until the Obligations are paid in full without any obligation to pay rent
            to the Debtor, to render the Collateral useable or saleable and to remove the Collateral or any part
            thereof to the premises of the Secured Party for such time as the Secured Party may desire in
            order to effectively collect or liquidate the Collateral and use in connection with such removal
            any and all services, .supplies and other facilities of the Debtor, (ii) to talce possession of the
            Debtor's original books and records, to obtain access to the Debtor's data processing equipment,
            computer hardware and Software relating to the Collateral and to use all of the foregoing and the
            information contained therein in any manner the Secured Party deems appropriate; (iii) to notify
           postalauthorities to change the address for delivery of the Debtor's mail to an address designated
           by the Secured Party and to receive, open and dispose of all mail addressed to the Debtor; and
           (iv) exercise all voting and management rights of Debtor as to Subsidiary or otherwise pertaining
           to the Collateral, and Debtor, forthwith upon the request of Secured Party, shall use its best
           efforts to secure, and cooperate with the efforts of Secured Party to secure (if not already secured
           by Secured Party), all the benefits of such voting and management rights. If the Debtor's books
           and records are prepared ·or maintained by an accounting service, contractor or other third party
           agent, the Debtor hereby irrevocably authorizes such service, contractor or other agent, upon
           notice by the Secured Party to such Person .that an Event of Default has occurred and is
           continuing; to deliver to the Secured Party or its designees such books and records, and to follow
           the Secured Party's instructions with respect to further services to be rendered.


                                                  Page 13 of20
Y :lnmkl.q\30068939.DOC
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 15 of 22




                               (b)      If any Event of Default shall have occurred and be continuing, the
              Secured Party may exercise in respect of the Collateral, in addition to all other rights and
              remedies provided for herein or otherwise available to it, all the rights and remedies of the
              Secured Party upon default under the UCC (whether or not the UCC applies to the affected
             Collateral) and also may: (i) require the Debtor to, and the Debtor hereby agrees that it will, at its
             expense and upon request of the Secured Party forthwith, assemble all or part of the Collateral as
             directed by the Secured Party and make it available to the Secured Party at any place or places
             designated by the Secured Party which is reasonably convenient to the Secured Party in which
             event the Debtor shall at its own expense (A) forthwith cause the same to be moved to the place
             or places so designated by the Secured Party, (B) store and keep any Collateral so delivered to the
             Secured Party at such place or places pending further action by the Secured Party, and (C) while
             Collateral shall be so stored and kept, provide such guards and maintenance services as shall be
             necessary to protect the same and to preserve and maintain the Collateral in good condition;
             (ii) withdraw all cash in any Deposit Account and apply such monies in payment of the
             Obligations; and (iii) without notice except as specified below, sell, lease, license or otherwise
             dispose of the Collateral or any part thereof by one or more contracts, in one or more parcels at
             public or private sale, and without the necessity of gathering at the place of sale of the property to
             be sold, at any of the Secured Party's offices or elsewhere, at such time or times, for cash, on
             credit or for future delivery, and at such price or prices and upon such other tenns as the Secured
             Party may deem commercially reasonable.

                                (c)     The Debtor agrees that, to the extent notice of sale shall be required by
              law, a reasonable authenticated notification of disposition shall be a notification given at least l 0
              days prior to any such sale and such notice shall (i) describe the Secured Party and the Debtor,
              (ii) describe the Collateral that is the subject of the intended disposition, (iii) state the method of
              intended disposition, (iv) state that the Debtor is entitled to an accounting of the Obligations and
              state the charge, if any, for an accounting, and (v) state the time and place of any public
              disposition or the time after which any private sale is to be made. At any sale of the Collateral, if
             permitted by law, the Secured Party may bid (which bid may be; in whole or in part, in the fonn
             of cancellation of indebtedness) for the purchase, lease, license or other disposition of the
             Collateral or any portion thereof for the account of the Secured Party. The Secured Party shall
             not be obligated to make any sale of Collateral regardless of notice of sale having been given.
             The Secured Party may disclaim any warranties that might arise in connection with the sale,
             lease, license or other disposition of the Collateral and has no obligation to provide any
             warranties at such time. The Secured Party may adjourn any public or private sale from time to
             time by announcement at the time and place fixed therefor, and such sale may, without further
             notice, be made at the time and place to which it was so adjourned. To the extent permitted by
             law, the Debtor hereby specificaUy waives all rights of redemption, stay or appraisal, which it has
             or may have under any law now existing or.hereafter enacted.

                          (d)     If an Event of Default has occurred and is continuing, the Debtor hereby
          irrevocably authorizes and empowers the Secured Party, without limiting any other authorizations
          or empowerments contained in any of the other Obligations, to assert, either directly or on behalf
          of the Debtor, any claims the Debtor may have, from time to time, against any other party to any
          of the agreements to which the Debtor is a party or to otherwise exercise any right or remedy of
          the Debtor under any such agreements (including, without limitation, the right to enforce directly
          against any party to any such agreement all of the Debtor's rights thereunder, to make all
          demands and give all notices and to make all requests required or permitted to be made by the
          Debtor thereunder).


                                                    Page 14 of20
Y:\nmk\ag\80068939.DOC
80068939.4
  Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 16 of 22




                               ( e)    If an Event of Default has occurred and is continuing, the proceeds of
              any collection, enforcement, sale or other disposition of, or other realization upon, all or any part
              of the Collateral and any cash held in any Deposit Account shall be applied in accordance with
              the applicable provisions of the Obligations.

                              (f)     The Debtor acknowledges and agrees that a breach of any of the
              covenants contained in Section 4. Section 5 or Se<;tion 6 hereof will cause irreparable injury to
              the Secured Party and that the Secured Party has no adequate remedy at law in respect of such
              breaches and therefore agrees, without limiting the right of the Secured Party to seek and obtain
              specific performance of other obligations of the Debtor contained in this Agreement. that the
              covenants of the Debtor contained in the Sections referred to in this Section shall be specifically
              enforceable againstthe Debtor.

                              (g)      Debtor recognizes that .Secured Party may be unable to effect a public
             sale of the Collateral by reason of certain provisions contained in the federal Securities Act of
              1933, as amended. and applicable state securities laws and, under the circumstances then existing,
             may reasonably resort to a private sale to a restricted group of purchasers who will be obliged to
             agree, among other things, to acquire the Collateral for their own account for investment and not
             with a view to the distribution or resale of the Collateral. Debtor agrees that a private sale so
             made may be at a price and on other terms less favorable to the·seller than if the Collateral were
             sold at public sale and that Secured Party has no obligation to delay sale of the Collateral .for the
             period of time necessary to permit Debtor, even if Debtor would· agree to register or qualify the
             Collateral for public sale under the Securities Act of 1933, as amended, and applicable state
             securities laws. Debtor agrees that a private sale made under the foregoing circumstances and
             otherwise in a commercially reasonable manner shall be deemed to have been made in a
             commercially reasonable manner under the UCC.

                              (h)     No failure or delay on the part of the Secured Party in the exercise of any
             power, right or privilege hereunder shall impair such power, right or privilege or be construed to
             be a waiver of any default or acquiescence therein. nor shall any single or partial exercise of any
             such power, right or privilege preclude other or further exercise thereof or any other right, power
             or privilege. All rights and remedies existing under this Agreement are cumulative to, and not
             exclusive of, any rights or remedies otherwise available, including any rights or remedies
             provided for elsewhere in the Obligations or at law or in equity.

         Section 6.       Attorney-in-Fact- The Debtor hereby irrevocably appoints the Secured Party, its
nominee, and any other Person whom the Secured Party may designate,as the Debtor's attorney-in-fact.
with full power during the existence of any Event of Default to sign the Debtor's name on verifications of
Accounts and other Collateral; to send requests for-verification of Collateral to the Debtor's customers,
Account Debtors and other obligors; to endorse the Debtor's name on any checks, notes, acceptances,
money orders, drafts, and any other forms of payment or security that may come into the Secured Party's
possession or on any assignments, stock powers, or other instruments of transfer relating to the Collateral
or any part thereof; to sign the Debtor's name on any invoice or bill of lading relating to any Collateral,
on claims to enforce collection of any Collateral, on notices to and drafts against customers and Account
Debtors and other obligors, on schedules and assignments of Collateral, on notices of assignment and on
public records; to notify the post office authorities to change the address for delivery of the Debtor's mail
to an address designated by the Secured Party; to receive, open and dispose of all mail addressed to the
Debtor; to fill in blanks in the Transfer Power to cause a transfer of the Ownership· Interests and other
Collateral pursuant to a sale of the Collateral and to do all things necessary to carry out the terms and
provisions of this Agreement. The Debtor hereby ratifies and approves all acts of any such attorney and
agrees that neither the Secured Party nor any such attorney will be liable for any acts or omissions nor for
                                                Page 15 of20
Y:\nmk\aa\80063939.DOC
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 17 of 22




   any error of judgment or mistake of fact or law other than, and to the extent of, such Person's gross
   negligence or willful misconduct. The foregoing powers of attorney, being coupled with an interest, are
   irrevocable until the Obligations have been fully paid and satisfied and the Security Interests shall have
   terminated in accordance with the terms hereof.

           Section 7.      &,penses. Without limiting the Debtor's obligations under the this Agreement
  or the other Obligations, the Debtor hereby agrees to promptly pay all fees, costs and expenses (including
  reasonable attorneys' fees and expenses) incurred in connection with (i) protecting, storing, warehousing,
  appraising, insuring, handling, maintaining and shipping the Collateral, (ii) creating, perfecting,
  maintaining and enforcing the Secured Party's liens and (ill) collecting, enforcing, retaking, holding,
  preparing for disposition, processing and disposing of the Collateral.

          If the Debtor fails to promptly pay any portion of the above costs, fees and expenses when due,or
 to perform any other obligation of the Debtor under this Agreement, the Secured Party may, at its option,
 but shall not be required to, pay or perform the same and charge the Debtor's account for all fees, costs
 and expenses incurred therefor, and the Debtor agrees to reimburse the Secured, Party therefor on demand.
 All sums so paid or incurred by the Secured Party for any of the foregoing, any and all other sums for
 which the Debtor may become liable hereunder and all fees, costs and expenses (including attorneys'
 fees, legal expenses and court costs) incurred by the Secured Party in enforcing or protecting the Security
 Interests or any of their rights or remedies under this Agreement shall be payable on demand, shall
 constitute Obligations, shall bear interest until paid at the highest rate provided in the Obligations and
 sballbe secured by the Collateral.

         Section 8.    Notices. All notices, approvals, requests, demands and other communications
 hereunder to be delivered to the Debtor and all notices, approvals, requests, demands and other
 communications hereunder shall be given in accordance with the notice provision of the applicable
 Obligations.

          Section 9.       Successors and AssigruJ. This Agreement shall be binding upon and inure to the
 benefit of the parties hereto and their respective successors and assigns except that the Debtor may not
 assign its rights or obligations hereunder without the prior written consent of the Secured Party. No sales
 of participations, other sales, assignments, transfers or other dispositions of any agreement governing or
 instrument evidencing the Obligations or any portion thereof or interest therein shall in any manner
 impair the lien granted to the Secured Party hereunder.

        Section 10. Changes iJ.! Writing. No amendment, modification, termination or waiver of any
provision of this Agreement shall be effective unless the same shall be in writing signed by the Secured
Party.

             Section 11.      GOVERNING    LAW:      SUBMISSION        TO    JURISDICTION.           THIS
AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES. THE DEBTOR HEREBY CONSENTS TO THE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY
OF NEW YORK, STATE OF NEW YORK.AND IRREVOCABLY AGREES THAT, SUBJECT
TO THE SECURED PARTY'S ELECTION, ALL ACTIONS OR PROCEEDING~ ARISING
OUT OF OR RELATING TO TWS AGREEMENT SHALL BE LmGATED IN SUCH COURTS.
THE DEBTOR EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF TIIE
AFORESAiilCOURTS AND WAIVES Ai."ff DEFENSE OF FORUM NON CONVENIENS. THE
DEBTOR HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND
AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE UPON THE DEBTOR
                               Page 16 of20
Y:IJunlcl.agi,()()68939.DOC
80068939.4
   Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 18 of 22




  BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED, ADDRESSED
  TO THE DEBTOR IN ACCORDANCE WITH THE PROVISIONS OF SECTION 8 HEREOF
  AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFfER THE SAME uAs
  BEEN POSTED.

       Section 12. WAIVER OF JURY TRIAL. THE DEBTOR AND THE SECURED PARTY
  HEREBY IRREVOCABLY WAIVES ANY ANJ> ALL RIGHT TO TRIAL BY JURY IN ANY
  LEGAL ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO TfilS
  AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND AGREES THAT
  ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
  BEFORE A JURY.

          Section 13.       Countemarts: Integration. This Agreement may be signed in any number of
 counterparts, each of which shlill'b.e an original, with the same effect as if the signatures thereto and
 hereto were upon the same instrument This Agreement constitutes the entire agreement and
 understanding among the parties hereto and supersede any and all prior agreements and understandings,
 oral or written, relating to the subject matter hereot:

        Section 14.      Headings. Headings and captions used in this Agreement are included for
 convenience of reference and shall not be given any substantive effect.

         Section 15.      Scanned Documents. In any proceeding relating to the Obligations, Secured
 Party or Debtor may produce an electronically scanned copy of a document rather than the original and
 such copy will ·have the same force as the original. Each party acknowledges that it has received and
 reviewed all of the pages of this Agreement and that none ofits provisions are missing or illegible.



                                        [Signature Page Follows]




                                             Page 17 of20
Y:lrunk\ag\80068939.DOC
80068939.4
    Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 19 of 22




           Witness the due execution hereof by the respective duly authorized officers of the undersigned as
  of the date first written above.


  DEBTOR:
                                                             GARAGE MEDIA NY LLC

                                                             By: Garage Media, LLC




  SECURED PARTY:
                                                             MACQUARIE EQUIPMENT FINANCE, LLC
                                                           By:_ _ _ _ _ _ _ _ _ _ __
                                                                Name: _ _ _ _ _ _ _ _ _ _ __
                                                                Title:_ _ _ _ _ _ _ _ _ _ __




                                              Page 18 of20
Y:\nrnk\ag\80068939.DOC
80068939.4
  Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 20 of 22




           Witness the due execution hereof by the respective duly authorized officers of the undersigned as
  of the date first written above.


  DEBTOR:
                                                             GARAGE MEDIA NY LLC

                                                             By: Garage Media, LLC

                                                                Manager


                                                             By:_ _ _ _ _ _ _ _ _ _ _ __
                                                                Name: Garret Neff
                                                                Title: Member

 SECURED PARTY:
                                                            MACQUARIE EQUIPMENT FINANCE, LLC

                                                            By:c:::::ZL                      ~
                                                                Name:_______,..._ _,,,_.._ _ _ __
                                                                Title:_ _,_.,ArtdffM=,.....,,.=R.__.reJd,--8181t,......n....___,,._ _
                                                                         Y.P. indAiit. Geri. COUniei




                                              Page 18 of20
Y:lnmklllg\80063939.DOC
80068939.4
  Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 21 of 22




                                                 EXHIBIT A
                         OPERATING AGREEMENT AMENDMENT PROVISIONS

                                           ARTICLELJ
                                     RIGHTS OF SECURED PARTY


           Section LJ       No Board of Managers or any Manager may take any action which would require
  the approval of any holder of the Ownership Interests (as defined in the Pledge Agreement) without first
  obtaining the approval of Secured Party. In the event that Macquarie Equipment Finance, LLC (together
  with any successor and/or assign thereto, "Secured PartY").exercises its rights and remedies (the "Pledge
 .B.i.&Jm") under and in accordance with.that certain Security and Pledge Agreenientbetween Secured Party
  and Garage Media, LLC, a Connecticut limited liability company (the "Pledge Agreement"'), delivered in
  connection with the Obligations (as defined therein), notwithstanding anything contaili~d in this
 Agreement to the contrary: (a) Secured Party shall be entitled to remove any or all of the Managers and
 appoint any representatives of Secured Party or any other person or entity, as Secured Party elects, to be
 the Manager(s) in order to till the vacancy created by such removal and the Members shall not have the
 right to remove the Managers so appointed by Secured Party or to elect any new. or additional Managers,
 and (b) any limitations contained in this Agreement inconsistent with. the provisions of the Pledge
 Agreement or this Article shall thereupon be deemed waived, void·and ofno further force and effect until
 all of the Obligations (as defined in the Pledge Agreement) of the Subsidiary (as defined in the Pledge
 Agreement) to Secured Party have been fully and finally paid, including, without limitation (i) any
 provision that requires approval·of actions by a "Majority in Interest", and (ii)provisions requiring the
 approval of the "Board of Managers" for certain actions, it being agreed that the Board of Managers may
 be replaced by a sole Manager at Secured Party's option. Following the full and final payment to Seemed
 Party of the Obligations under the Credit Agreement, all such provisions shall be deemed to be reinstated
 and in full force and effect.

         Section LJ       Notwithstanding anything contained in this Agreement to the contrary, all
restrictions on transfer and assignability of any Member's interests in the Company shall be inapplicable,
and of no force and effect, as to any transfer of any interests in the Company to Secured Party (or any
nominee affiliate, successor, assignee or transferee thereof) in accordance with the Pledge Agreement.

       Section L_J Neither the Members nor Managers will amend this Agreement to provide that
any limited liability company interests in the Company are securities governed by Article 8 of the
Uniform Commercial Code or otherwise "opt in" of Article 8 of the Uniform Commercial Code.

       Section L_J No petition, action, proceeding. or other undertaking in respect of the insolvency,
bankruptcy, receivership, or the like, will be made without the prior written consent of Secured Party.

         Section LJ      The provisions of this Article shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns and any future Members or Managers and
their respective successors and assigns.

         Section LJ      None of the provisions of this Agreement may be amended in any way without
the prior written consent of Secured Party to the amendment, including. without limitation, in any way
which alters, limits, restricts or adversely affects Secured Party's ability to exercise its Pledge Rights,
other rights under the Pledge Agreement or the intended result thereof.



                                              Page 19 of20
Y;\nmkla3\S0068939 DOC
80068939.4
  Case 3:18-cv-01708-VLB Document 36-11 Filed 07/26/19 Page 22 of 22




                                                EXHIBITB

                                             EQUITY POWER

           FOR VALOE RECEIVED, the undersigned, Garage Media, LLC, a Connecticut limited
  liability    company       ("Pledgor"),     does     hereby      sell,    assign     and    transfer    to
  _ _ _ _ _ _ _ _ _ _ _ _ _ _ * all of its Equity Interests (as hereinafter defined) in Garage
 Media NY LLC, a New York limited liability company ("Issuer"), standing in the name of Pledgor on the
  books of said Issuer.               Pledgor does hereby irrevocably constitute and appoint
 _ _ _ _ _ _ _ _ _ _ _ _ _ *, as attorney, to transfer the Equity Interest in said Issuer with
 full power of substitution in the premises. The term "Equity Interest" means any security, share, unit,
 p~ership interest, membership interest, ownership interest, equity interest, option, warrant,
 participation, "equity security" (as such term is defined in Rule 3(a)I I I of the General Rules and
 R~gulations of the Securities Exchange Act of 1934, as amended,, or any similar statute then in effect,
 promulgated by the Securities and Exchange Commission and any successor th~eto) or analogous
 interest (regardless of how designated) of or in a corporation, partnership, limited partnership, limited
 liability company, limited liability partnership, business trust or other entity, of whatever nature, type,
 series or class, whether voting·or nonvoting, certificated or uncertificated, common or preferred, and all
 rights and privileges incident thereto.

 Dated:_ _ _ _ _ _ _ _ _ _ _ _ _*                     PLEDGOR:

                                                      GARAGE MEDIA, LLC

                                                      By: _ _ _ _ _ _ _ _ _(SEAL)
                                                      Name:_ _ _ _ _ _ _ _ _ _ _ _ __
                                                      Its: _ _ _ _ _ _ _ _ _ _ _ _ _ __




Issuer acknowledges the foregoing assignment
and that it has been recorded and effected.

GARAGE MEDIA NY LLC

By: Garage Media, LLC

      Manager



By:_ _ _ _ _ _ _ _ _ _ _ __
     Name: Garret Neff
     Title: Member



*To Remain Blank - Not Completed at Closing




                                              Page 20 of20
V:lnmlt\q\10068939.DOC
80068939.4
